       Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 1 of 9




                     EXHIBIT #6




Group 2 – Google’s Responsive Claim Construction Brief
(Civil Case Nos. 6:20-cv-00574-ADA, 6:20-cv-00576-ADA, 6:20-cv-00579-ADA, and 6:20-
cv-00580-ADA)
                          Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 2 of 9

                     UNITED STA IBS           p AIBNT       AND TRADEMARK OFFICE
                                                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                              United States Patent and Trademark Office
                                                                                                              Address:COMMISSIONER FOR PATENTS
                                                                                                                      P.O. Box 1450
                                                                                                                      Alexandria., Virginia 22313-1450
                                                                                                                      www.uspto.gov




                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                      EXAMINER
        10949           7590             01/28/2011
                                                                                                                                   VO, TUYEN KIM
    Nokia Corporation and Alston & Bird LLP
    c/o Alston & Bird LLP                                                                                             ART UNIT                       PAPER NUMBER
    Bank of America Plaza, 101 South Tryon Street                                                                        2887
    Suite 4000                                                                                              DATE MAILED: 01/28/2011
    Charlotte, NC 28280-4000



    APPLICATION NO.             FILING DATE                           FIRST NAMED INVENTOR                   ATTORNEY DOCKET NO.                  CONFIRMATION NO.

        11/462,152               08/03/2006                               Adrian Burian                             042933/313925                         4832
TITLE OF INVENTION: METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR PROVIDING A CAMERA BARCODE READER




    APPLN. TYPE           SMALL ENTITY                ISSUE FEE DUE   PUBLICATION FEE DUE    PREV. PAID ISSUE FEE     TOTAL FEE(S) DUE                   DATE DUE

    nonprovisional              NO                        $1510               $300                    $0                        $1810                    04/28/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                             If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOT AL FEE(S) DUE shown                        A. Pay TOT AL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                    B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                         claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                                Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                     the ISSUE FEE shown above.

IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                          Page 1 of 3
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                             Case 6:20-cv-00580-ADA
                                                PART BDocument    38-6 Filed 02/12/21 Page 3 of 9
                                                       - FEE(S) TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block I, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block I for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
          10949            7590               01/28/2011
                                                                                                                         Certificate of Mailing or Transmission
    Nokia Corporation and Alston & Bird LLP                                                          I hereby certify that this Fee(s) Transmittal is being deposited with the United
    c/o Alston & Bird LLP                                                                            States Postal Service with sufficient postage for first class mail in an envelope
                                                                                                     addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    Bank of America Plaza, 101 South Tryon Street                                                    transmitted to the USPTO (571) 273-2885, on the date indicated below.
    Suite 4000                                                                                                                                                             (Depositor's name)
    Charlotte, NC 28280-4000
                                                                                                                                                                                         (Signature)

                                                                                                                                                                                              (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.             CONFIRMATION NO.

          11/462,152                  08/03/2006                                    Adrian Burian                                  042933/313925                          4832
TITLE OF INVENTION: METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR PROVIDING A CAMERA BARCODE READER




       APPLN. TYPE            SMALL ENTITY                 ISSUE FEE DUE     PUBLICATION FEE DUE           PREV. PAID ISSUE FEE          TOTAL FEE(S) DUE                DATE DUE

     nonprovisional                 NO                         $1510                     $300                           $0                     $1810                     04/28/2011

                     EXAMINER                                ART UNIT             CLASS-SUBCLASS

                  VO, TUYEN KIM                                2887                  235-462160
I. Change of correspondence address or indication of "Fee Address" (37            2. For printing on the patent front page, list
CFR 1.363).
                                                                                  (I) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence                or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2______________                                      _
                                                                                  (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                   registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use ofa Customer                2 registered patent attorneys or agents. If no name is     3______________                                      _
   Number is required.                                                            listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                       (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :     0   Individual    O Corporation   or other private group entity    O Government
4a. The following fee(s) are submitted:                                    4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0    Issue Fee                                                             0  A check is enclosed.
   0    Publication Fee (No small entity discount permitted)                  0  Payment by credit card. Form PTO-2038 is attached.
   0    Advance Order - # of Copies _________                   _             0The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                overpayment, to Deposit Account Number ______               (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.                0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _______________________                                              _                Date ____________________                                          _

   Typed or printed name ______________________                                          _                    Registration No. ________________                                      _

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the US PTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.



PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.                      0MB 0651-0033            U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                          Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 4 of 9

                     UNITED STA IBS           p AIBNT       AND TRADEMARK OFFICE
                                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                                           United States Patent and Trademark Office
                                                                                           Address:COMMISSIONER FOR PATENTS
                                                                                                P.O. Box 1450
                                                                                                Alexandria., Virginia 22313-1450
                                                                                                www.uspto.gov



    APPLICATION NO.             FILING DATE                       FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.                CONFIRMATION NO.

        11/462,152               08/03/2006                           Adrian Burian           042933/313925                        4832

                                                                                                                EXAMINER
        10949           7590             01/28/2011
                                                                                                             VO, TUYEN KIM
    Nokia Corporation and Alston & Bird LLP
    c/o Alston & Bird LLP                                                                       ART UNIT                       PAPER NUMBER
    Bank of America Plaza, 101 South Tryon Street                                                  2887
    Suite 4000                                                                           DATE MAILED: 01/28/2011
    Charlotte, NC 28280-4000




                                Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                            (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 903 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 903 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified                 application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101                or
(571)-272-4200.




                                                                      Page 3 of 3
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                               Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 5 of 9

                                                                                     Application    No.                   Applicant(s)

                                                                                     11/462,152                           BURIAN ET AL.
                           Notice of Allowability                                    Examiner                             Art Unit

                                                                                     Tuyen Kim Vo                         2887

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1.   [8JThis communication is responsive to                 communication filed on 12/03/2010.

2.   [8JThe allowed claim(s) is/are              1-41.

3.   D Acknowledgment                   is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
            a)   D   All     b)     D   Some*     c)   D   None   of the:
                     1. D Certified copies of the priority documents have been received.
                     2. D Certified copies of the priority documents have been received in Application No. __ .
                     3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                            International Bureau (PCT Rule 17.2(a)).
          * Certified copies not received: __               .

  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
  noted below. Failure to timely comply will result in ABANDONMENT of this application.
  THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.   0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
         INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
      (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                     1) D hereto or 2)       D   to Paper No./Mail Date __       .
      (b)   D    including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                 Paper No./Mail Date __     .
     Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
     each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. ~ Notice of References Cited (PTO-892)                                                     5. D   Notice of Informal Patent Application
2.   D   Notice of Draftperson's Patent Drawing Review (PTO-948)                              6. D Interview Summary (PTO-413),
                                                                                                    Paper No./Mail Date __  .
3.   D Information   Disclosure Statements (PTO/SB/08),                                       7. ~ Examiner's Amendment/Comment
          Paper No./Mail Date __
4.   D   Examiner's Comment Regarding Requirement for Deposit                                 8. ~ Examiner's Statement of Reasons for Allowance
         of Biological Material
                                                                                              9.   D Other __    .
/T. K. V./
Examiner, Art Unit 2887



 U.S. Patent and Trademark Office
 PTOL-37 (Rev. 08-06)                                                          Notice of Allowability                         Part of Paper No./Mail Date 20110122
        Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 6 of 9


Application/Control Number: 11/462, 152                                                   Page 2
Art Unit: 2887

                                    DETAILED ACTION

                               EXAMINER'S AMENDMENT

1.     An examiner's amendment to the record appears below. Should the changes

and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

submitted no later than the payment of the issue fee.

       The application has been amended as follows:

       In the Claim:

       Claim 25 (currently amended) line 14, "the first barcode" has been changed to - -

the current barcode - -.

       Claim 41 (currently amended) line 13, "the first barcode" has been changed to - -

the current barcode - -.

       Examiner note: The changes were made to provide the consistency of terms

used in the claims.

                                Allowable Subject Matter

2.     Claims 1-41 are allowed over prior art of record.

3.     The following is an examiner's statement of reasons for allowance:

       The prior art of record, taken alone or in combination, fails to teach or fairly

suggest the arrangement of a system and method of comprising attempting a decode of

the input image using the current barcode reading method in response to the

processing of the input image being successful and performing a switch to the different

barcode reading method in response to a failure of the attempt to decode the input
        Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 7 of 9


Application/Control Number: 11/462, 152                                               Page 3
Art Unit: 2887

image using the current barcode reading method and in combination with other

limitations as recited in claim 1 and similar limitations as recited in claims 13, 25 and 41

and further limitations of the dependent claims 2-12, 14-24 and 26-40, respectively.

       Any comments considered necessary by applicant must be submitted no later

than the payment of the issue fee and, to avoid processing delays, should preferably

accompany the issue fee. Such submissions should be clearly labeled "Comments on

Statement of Reasons for Allowance."

                                        Conclusion

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Tuyen Kim Vo whose telephone number is (571 )270-

1657. The examiner can normally be reached on Monday - Friday, 7:30a.m. - 5:00p.m.,

EST.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Steven S. Paik can be reached on (571) 272-2404. The fax phone number

for the organization where this application or proceeding is assigned is 571 -273-8300.
       Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 8 of 9


Application/Control Number: 11/462, 152                                           Page 4
Art Unit: 2887

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. K. V./                                           /Thien M. Le/
Examiner, Art Unit 2887                              Primary Examiner, Art Unit 2887
                              Case 6:20-cv-00580-ADA Document 38-6 Filed 02/12/21 Page 9 of 9
                                                                                      Application/Control   No.           Applicant(s)/Patent   Under
                                                                                                                          Reexamination
                                                                                      11/462,152                          BURIAN ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                                Page 1 of 1
                                                                                      Tuyen Kim Vo                        2887
                                                                            U.S. PATENT DOCUMENTS
                         Document Number                  Date
 *                Country Code-Number-Kind Code          MM-YYYY                                        Name                                    Classification

 *       A      US-6,688,525                            02-2004           Nelson et al.                                                         235/462.21

         B      US-

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                        FOREIGN PATENT DOCUMENTS
                         Document Number                  Date
 *                Country Code-Number-Kind Code          MM-YYYY                   Country                        Name                          Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V




         w



         X


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                  Notice of References Cited                       Part of Paper No. 20110122
